Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	The amendment filed 4/13/21 has been entered.

3.	The following is an examiner’s statement of reasons for allowance: The amendment filed 4/13/21 places the application into condition for allowance by incorporating the additional necessary features into the independent claims to distinguish over the prior art of record.  The amendment modifies lines 2-3 to recite "in response to a detected user selection of an utterance within a digital image editing dialogue, identifying the utterance as a target utterance from the digital image editing dialogue...", changes "based on" in line 14 to recite "including:", adds the feature of determining a speaker associated with the target utterance and that the ground truth annotation is generated based on the determined speaker associated with the target utterance, and adds the feature "to learn co-reference resolution and user intent tracking over multiple conversational turns in a new digital image editing dialogue."  Although the prior art does show systems that train recognition of command utterances, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174